                                                                                       FILED
                                                                               2019 Jul-18 AM 09:24
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

MAEKELE GHEBRETNSAE,          )
                              )
     Petitioner,              )
                              )
v.                            )              Case No. 4:18-cv-1616-MHH-GMB
                              )
KEVIN K. MCALEENAN, Secretary )
of Homeland Security, et al., )
                              )
     Respondents.             )

                         MEMORANDUM OPINION

      On October 3, 2018, Mr. Ghebretnsae filed a petition for writ of habeas

corpus, seeking release from custody pending his removal to Eritrea. (Doc. 1).

Because Mr. Ghebretnsae has been released on an Order of Supervision, his petition

seeking that very relief is moot. See Nyaga v. Ashcroft, 323 F.3d 906, 913 (11th

Cir.2003) (“a case must be dismissed as moot if the court can no longer provide

‘meaningful relief’”); see also Spencer v. Kemna, 523 U.S. 1, 7-8 (1998) (once a

habeas petitioner is released from custody, he must demonstrate collateral

consequences to avoid mootness doctrine). Accordingly, per the magistrate judge’s

report and recommendation (Doc. 15), the Court will dismiss this matter as moot.

Khader v. Holder, 843 F. Supp. 2d 1202, 1202 (N.D. Ala. 2011).

      A separate order will be entered.
DONE this 18th day of July, 2019.


                           _________________________________
                           MADELINE HUGHES HAIKALA
                           UNITED STATES DISTRICT JUDGE




                                2
